DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on June 30, 2022. Claims 1-2, 5, and 7-13 are pending with claims 2, 7 and 13 being previously withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed June 30, 2022, with respect to the anticipation and obviousness rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of the claims have been withdrawn. It is noted that Rogall teaches a solid plate including a single centrally arranged opening since the plate (126) includes a single centrally arranged opening (unlabeled, Fig. 4). The other limitation openings are formed adjacent to the stiffening structure, between the stiffening structure and the hub does not appear to be taught by Rogall since the openings 128 are formed on the inside of an exterior periphery of the plate 126. This limitation does not appear to be patentable in view of Meesala (US 2013/0280089) which discloses a stiffening structure (80, Fig. 4) with a Y-shape having openings formed adjacent to the stiffening structure between the stiffening structure (80) and the hub (20, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089).
In regards to claim 1, Rogall discloses a hub (104) for a wind turbine, comprising: 
a hub body (140 including 116, par. 19) having a first blade bearing flange (112), a second blade bearing flange (112), and a main bearing flange (123, par. 13), wherein a first portion (I) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, a second portion (II) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, the first portion facing the second portion across the main bearing flange (see annotated Figs. 2, 4 below); and 
a stiffening structure (126, Fig. 4) arranged within the hub body that stiffens the first portion and the second portion of the hub body, the stiffening structure being a solid plate including a single, centrally arranged opening (O), wherein the stiffening structure connects the first portion and the second portion (Fig. 4) and spans from the first portion to the second portion;
wherein the hub body is a one-piece hub body (par. 19, 116 is formed with 140 by welding, casting or forging, and can be formed integrally with hub 104);
wherein the hub body comprises a third blade bearing flange (112) and a third portion (III), the third portion being arranged adjacent to the main bearing flange (123) and between the first blade bearing flange (112) and the third blade bearing flange (112);
wherein the stiffening structure (126) has a Y-shape connected to the hub body at the first portion, the second portion and the third portion, and as a result of the Y-shape of the stiffening structure openings (128) are formed (Fig. 4).
Rogall does not disclose the openings are adjacent to the stiffening structure, between the stiffening structure and the hub body.
Meesala discloses a stiffening structure (80, Fig. 4) with openings are adjacent to the stiffening structure (see 90), between the stiffening structure and the hub body (20).
Rogall discloses a stiffening structure with a Y-shape having openings, however do not disclose the openings formed in between the stiffening structure and the hub. Meesala, which is also directed to a hub of a wind turbine with a Y-shaped stiffening structure, discloses an arrangement with the openings adjacent to the stiffening structure, between the stiffening structure and the hub body which provides sufficient stiffness characteristics while further reducing the material and associated weight of the stiffening structure (Meesala par. 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the hub of Rogall by providing the openings are adjacent to the stiffening structure, between the stiffening structure and the hub body, as taught by Meesala, to provide sufficient stiffness characteristics while further reducing the material and associated weight of the stiffening structure (Meesala par. 5)

    PNG
    media_image1.png
    520
    457
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rogall
In regards to claim 5, the modified hub of Rogall comprises at least one of the first blade bearing flange (112), the second blade bearing flange (112), and the third blade bearing flange (112) is arranged between the first portion and the third portion (see annotated Rogall Fig. 4) and at least one other of the first blade bearing flange (112), the second blade bearing flange (112), and the third blade bearing flange (112) is arranged between the second portion and the third portion (see annotated Rogall Fig. 4).
In regards to claim 11, the modified hub of Rogall comprises a wind turbine (Rogall 100) comprising a hub (Rogall 104). 
In regards to claim 12, the modified hub of Rogall comprises the wind turbine is a direct drive wind turbine (Rogall par. 14).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089) and in further view of Munk-Hansen (US 2013/0302175).
	The modified hub of Rogall comprises stiffening structure with a centrally located opening, however does not disclose that the opening is a manhole.
Munk-Hansen discloses a hub with the centrally opening (central access opening 5) is a manhole (par. 38).
Rogall discloses a hub with a stiffener with a central opening, however does not disclose the centrally located opening is a manhole. Munk-Hansen, which is also directed to a hub of a wind turbine, discloses a manhole at the center of the hub which provides access to the central hub (par. 38). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hub of Rogall, by providing the centrally located opening is a manhole, as taught by Munk-Hansen, to enable access to the central hub (Munk-Hansen par. 38).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089), and in further view of Bech (US 2009/0289460).
	The modified hub of Rogall comprises the main bearing flange has a diameter, however does not disclose the diameter is at least two meters.
Bech ‘460 discloses a main bearing flange (14) has a diameter of at least two meters (par. 174).
Rogall discloses a hub with a main bearing flange associated with large diameter wind turbine blades (par. 16), however does not disclose the particular dimensions of the main bearing. Bech ‘460, which is also directed to a hub with a main bearing, discloses the main bearing flange with a diameter of at least two meters which is suitably sized for large wind turbine arrangements and larger bearing loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hub of Rogall, by providing the diameter is at least two meters, as taught by Bech ‘460, to support large wind turbine arrangements and large bearing loads.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089), and in further view of Bech (WO 2011/076796 A2).
	The modified hub of Rogall comprises the main bearing flange has a diameter, however does not disclose the hub body is made from cast iron.
Bech discloses the hub body is made from cast iron (Bech page 3, lines 12-16).
Rogall discloses a hub body with components of the hub formed by together (pars. 19-21), however does not disclose that the hub body made from cast iron. Bech, which is also directed to a hub of a wind turbine, discloses forming the hub body made from cast iron to integrally form the components together using a cast iron material which reduces the number of parts of the hub. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Rogall by making the hub body from cast iron, as taught by Bech, to integrally form the components of the hub together reducing the number of parts of the hub.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
7/21/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745